United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2897
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Bobby Lockhart,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 6, 2009
                                 Filed: December 14, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement, Bobby Lockhart pleaded guilty to
willfully failing to pay more than $5,000 in child support, in violation of 18 U.S.C.
§ 228(a)(1). The district court1 sentenced him to 5 years of probation, and ordered
him to pay restitution of $59,326.99, which was the amount of child-support arrearage
calculated by the State of Missouri. His counsel has moved to withdraw and has filed
a brief filed under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court erred in ordering restitution of $59,326.99, because it included 1% interest on

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
the unpaid balance. In a pro se supplemental brief, Lockhart also challenges the
restitution amount, requests a reduction in his monthly payments, and argues that the
district court erred in ordering him to attend a drug-treatment program as a condition
of probation, and that his counsel provided ineffective assistance.

       Lockhart did not object to the restitution order or to the State’s calculations
upon which the restitution amount was based, even though he admittedly saw the
calculations before sentencing. Further, he specifically agreed in his plea agreement
that restitution would be based on the State’s calculations of the arrearage, which
would include statutory interest. He also did not object to the challenged probation
condition. Therefore, we will review only for plain error. See United States v. Pirani,
406 F.3d 543, 549 (8th Cir. 2005) (en banc) (errors not properly preserved are
reviewed for plain error only).

       We find no plain error in the district court’s restitution order. See 18 U.S.C.
§ 228(d) (upon conviction under this section, court shall order restitution under 18
U.S.C. § 3663A in amount equal to total unpaid support obligation as it exists at time
of sentencing); Mo. Rev. Stat. § 454.520.3 (delinquent child support and maintenance
payments which accrue based upon Missouri court judgments entered on or after
September 1, 1982, shall draw interest of 1% per month).

       To the extent Lockhart’s pro se argument that his monthly payment should be
lowered was intended to assign error to the district court’s restitution payment plan,
we also conclude that the court did not plainly err in this respect: the court had before
it the presentence report with information on Lockhart’s education and vocational
background, the court allowed him to pay in monthly installments if he was unable to
pay in full immediately, and he was ordered to notify the probation office of any
material changes in his economic circumstances that might affect his ability to pay.
See 18 U.S.C. § 3664(f)(2)(A)-(C) (court shall specify manner and schedule in which
restitution is to be paid, in consideration of financial resources and other assets of

                                          -2-
defendant, projected earnings and other income of defendant, and any financial
obligations of defendant); United States v. Gray, 175 F.3d 617, 618 (8th Cir. 1999)
(per curiam) (court has substantial discretion in determining how restitution is paid
but must consider statutory factors in 18 U.S.C. § 3664(f)(2)); see also United States
v. Johnson, 327 F.3d 758, 759 (8th Cir. 2003) (error is plain if it is so obvious that to
ignore it would seriously undermine integrity of judicial proceedings; district court
gave full consideration to appellant’s economic circumstances in determining rate at
which he was to pay restitution where, among other things, court had before it details
of appellant’s bankruptcy).

       Further, we conclude that the district court did not plainly err in ordering
Lockhart to participate in a substance-abuse treatment program. See 18 U.S.C.
§ 3563(b)(9); United States v. Cooper, 171 F.3d 582, 587 (8th Cir. 1999)
(participation in approved substance-abuse program is discretionary condition that
may be imposed if court has reason to believe defendant is abuser of narcotics, other
controlled substances, or alcohol). Finally, Lockhart should raise any ineffective-
assistance claim in a 28 U.S.C. § 2255 motion rather than in this direct appeal. See
United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal. Accordingly, we affirm, and we
grant defense counsel’s motion to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                          -3-